Dismissed and Opinion Filed July 30, 2015




                                             S
                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00209-CV

                                  RITA CHACON, Appellant
                                           V.
                                  DISCOVER BANK, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-00782-2014

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Appellant’s brief in this case is overdue. By postcard dated April 14, 2015, we notified

appellant the time for filing her brief had expired. We directed appellant to file her brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed a brief, filed an extension motion, or otherwise corresponded with the

Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




150209F.P05                                          /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

RITA CHACON, Appellant                             On Appeal from the County Court at Law
                                                   No. 5, Collin County, Texas
No. 05-15-00209-CV        V.                       Trial Court Cause No. 005-00782-2014.
                                                   Opinion delivered by Chief Justice Wright.
DISCOVER BANK, Appellee                            Justices Lang-Miers and Stoddart
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee DISCOVER BANK recover its costs of this appeal from
appellant RITA CHACON.


Judgment entered July 30, 2015




                                             –3–